UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4200


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KELVIN DWAIN VANHOOK, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cr-00512-LMB-1)


Submitted:   September 21, 2012            Decided:   October 11, 2012


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Kevin R. Brehm,
Assistant Federal Public Defender, Alexandria, Virginia, for
Appellant.    Neil H. MacBride, United States Attorney, Kara
Martin Traster, Special Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelvin Dwain Vanhook, Jr. was convicted by a jury of

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1)          (2006).        He     was    sentenced         to      180       months’

imprisonment under the Armed Career Criminal Act (“ACCA”), 18

U.S.C.     § 924(e)      (2006),          based     on       prior       convictions             for

distribution     of    cocaine.           Vanhook       appeals,         arguing     that        the

district    court      erred    in    sentencing         him       as    an     armed         career

criminal.    We affirm.

            We      consider         de     novo         questions            of     statutory

interpretation         involving          the      application             of       the         ACCA

enhancement.     United States v. Carr, 592 F.3d 636, 639 n.4 (4th

Cir.), cert. denied, 131 S. Ct. 82 (2010).                                 A defendant is

properly classified as an armed career criminal if he violates

18 U.S.C. § 922(g) and has at least three previous convictions

for   violent    felonies       or   serious       drug      offenses         “committed            on

occasions different from one another.”                    18 U.S.C. § 924(e)(1).

            Under the Sixth Amendment, “[o]ther than the fact of a

prior    conviction,     any     fact     that     increases         the      penalty         for   a

crime beyond the prescribed statutory maximum must be submitted

to a jury, and proved beyond a reasonable doubt.”                                  Apprendi v.

New   Jersey,    530    U.S.    466,      490     (2000);      see       United     States          v.

Cheek, 415 F.3d 349, 354 (4th Cir. 2005).                            A sentencing judge

“cannot     resolve     a      ‘disputed         fact    .     .     .     about         a     prior

                                             2
conviction,’ if doing so requires data that was not inherent in

that prior conviction.”            United States v. Boykin, 669 F.3d 467,

470-71 (4th Cir. 2012) (quoting Shepard v. United States, 544

U.S. 13, 25 (2005)).            However, “some facts are so inherent in a

conviction that they need not be found by a jury.”                                   United

States v. Thompson, 421 F.3d 278, 282 (4th Cir. 2005).                              Thus, a

court may consider such inherent facts, including the “date [of

conviction], statutory violation, and the like[,] where [they

are] properly          established     by   one    of       the    sources    approved     in

Shepard.”       Id.; see Boykin, 669 F.3d at 470-71.

             Vanhook argues that a jury is required to determine

whether     a    defendant’s       prior    offenses         occurred        on    different

occasions.         However,       we    have     previously          concluded      that   a

sentencing judge may undertake the ACCA’s “separateness” inquiry

by reference to Shepard-approved sources.                         See Boykin, 669 F.3d

at 471; Thompson, 421 F.3d at 285-86.

             Vanhook also contends that the Government failed to

prove that his convictions for distributing cocaine on September

3, 16, and 22, 2003, should be treated as occurring on different

occasions       under     the    ACCA.          Offenses          occur   “on      different

occasions       when    they    arise    out      of    a    separate        and   distinct

criminal episode.”          Boykin, 669 F.3d at 470 (internal quotation

marks   and      emphasis       omitted).         Thus,      the     ACCA     includes     as

different occasions “only those predicate offenses that can be

                                            3
isolated with a beginning and an end—ones that constitute an

occurrence unto themselves.”             United States v. Letterlough, 63

F.3d 332, 335 (4th Cir. 1995).                 In determining whether prior

convictions were separate occasions, we consider

      (1) whether the offenses arose in different geographic
      locations; (2) whether the nature of each offense was
      substantively different; (3) whether each offense
      involved different victims; (4) whether each offense
      involved    different    criminal     objectives;     and
      (5) whether the defendant had the opportunity after
      committing   the  first-in-time   offense   to   make   a
      conscious and knowing decision to engage in the
      next-in-time offense.

Carr, 592 F.3d at 644.            “We can consider these factors together

or independently, and ‘if any one of the factors has a strong

presence, it can dispositively segregate an extended criminal

enterprise into a series of separate and distinct episodes.’”

Id. (quoting Letterlough, 63 F.3d at 336).

            Here,    the     Shepard-approved       record      establishes       that

Vanhook himself dealt cocaine on three different days separated

by approximately one to two weeks.                 Even assuming, as Vanhook

asserts, that the Government bears the burden of establishing

each of the Carr factors, we conclude without difficulty that

the   district      court    properly     treated     Vanhook’s        offenses     as

occurring     on     different      occasions,       and    thus       proper     ACCA

predicates.         See    Letterlough,       63   F.3d    at   337;    cf.     United

States v.     Tucker,       603   F.3d    260,     265-66       (4th    Cir.    2010)

(concluding that burglary convictions did not occur on different

                                          4
occasions   under      the   ACCA   because   the    Government    could   not

establish any Carr factor in the absence of evidence that Tucker

himself participated in multiple burglaries).

            Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       5